Title: To James Madison from John Graham, 6 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 6th Augt 1810.
I have the Honor to forward to you some English News Papers received at this office on Saturday. They were directed to the Secretary of State by Mr. Pinkney, and forwarded from New York by Mr Erwing. We received no Letter either from Mr Pinkney or Mr Erwing. It is stated however, in the News Papers that the latter is coming on from New York with Dispatches.
There are private Letters in Town from London to the 14th June. They don’t mention any favorable change in our affairs there. With Sentiments of the Highest Respect I have the Honor to be Sir, Your Mo: Obt Sert
John Graham
